DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz (WO 01/81812) (machine translation attached) in view of Koehler (DE 19948444) (machine translation attached).
Regarding independent claim 1, Lenz discloses a brake system damping device (see machine translation, page 1, lines 13-14, page 2, lines 56-57; see also FIG. 1), comprising: a first space (V2) configured to have hydraulic pressure applied thereto (see page 2, line 43); a second space (see FIG. 1, portion of (V1) between membrane (5) and wall (9)) in which a compressible medium is situated (see machine translation, page 2, lines 72-75); a first separating element (5) configured to separate the first see FIG. 1); a third space (see FIG. 1, portion of (V1) between membrane (2) and wall (9)) in which a compressible medium is situated (see machine translation, page 2, lines 72-75); a second separating element (9) configured to separate the second space from the third space (see FIG. 1), the second space connected in medium-conducting fashion to the third space by a passage (6) formed in the second separating element (see FIG. 1); a closure element (see FIG. 1, central portion of membrane (5) forms closure member) configured to move with the first separating element so as to close the passage in a movement direction as soon as the hydraulic pressure has reached a predefined pressure value in the first space (see e.g. page 2, lines 66-67).
Lenz does not disclose a plug element arranged in the passage.  
Koehler teaches a brake system damping device (see ¶ 0001) comprising a passage (37) (see FIG. 2) and a plug element (38) arranged in the passage (see FIG. 2).  
It would have been obvious to combine the plug element of the damping device of Koehler with the device of Lenz to reduce the diameter of the passage (see e.g. Koehler, machine translation, ¶ 0031), thereby allowing adjustment and/or variability of the damping effect generated as a result of air passing through the passage.  
Regarding claim 9,  Lenz discloses that the first separating element is configured with a diaphragm (see FIG. 1, see also machine translation, page 3, line 90).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lenz (WO 01/81812) (machine translation attached) in view of Koehler (DE 19948444) (machine translation attached), as applied to claim 1, above, and further in view of Wald et al. (US 9,234,531) and further in view of Alaze et al. (US 5,335,984).
Regarding claim 8, Lenz does not disclose that the second separating element is formed from metal.  
see Abstract, FIGS. 9-11) comprising a second separating element (730) formed from metal (see col. 7, lines 25-29).  
It would have been obvious to form the second separating element of Lenz from metal to make use of a known material that is suitable for use as a second separating element in brake system damping devices.
Neither Lenz nor Koehler disclose that the plug element is formed from plastic.  
Alaze teaches a plug element (108) that is formed from plastic (see col. 5, lines 19-20).  
It would have been obvious to form the plug element from plastic to make use of a known material that is suitable for use as a plug element (see e.g. Alaze, col. 5, lines 19-20) and is further simple to produce (see e.g. Alaze, col. 1, lines 49-51).
Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz (WO 01/81812) (machine translation attached) in view of Koehler (DE 19948444) (machine translation attached), as applied to claim 1, above, and further in view of Schneider et al. (US 6,017,099).
Regarding claim 10, Lenz does not disclose that the first separating element is formed from an elastomer.  
Schneider teaches a brake system damping device (see Abstract, FIGS. 1, 2) comprising a first separating element (17) that is formed form an elastomer (see col. 3, lines 1-3).  
It would have been obvious to form the diaphragm of Lenz from an elastomer to make use of a known material that is suitable for use as a diaphragm in brake system damping devices (see e.g. Schneider, col. 3, lines 1-3).
Regarding claim 13, Schneider discloses that the diaphragm is a rolling diaphragm (see FIG. 1).  
Regarding claim 14, Schneider discloses that the elastomer is ethylene propylene diene monomer (see col. 3, lines 1-3).  

Allowable Subject Matter
Claims 2-7, 11, 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 15-Feb-2022 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant argues that it would not have been obvious to combine the plug of Koehler with the device of Lenz because the plug in Koehler is a “superfluous additional structure that does not serve any purpose, as the silicone membrane of [Lenz] already blocks liquid or solid particle intrusion.” (See Amendment, page 9). 
Koehler, however, does not disclose that the plug as shown in Figure 2 blocks liquid or solid particle intrusion.  To the contrary, Koehler states that “[t]he body 38 can be designed as a semipermeable plate which ensures that an exchange of air takes place, but the penetration of liquids, in particular water and solid particles, is prevented.” (See paragraph 0031).  Thus, Koehler discloses in paragraph 0031 an alternative embodiment wherein the plug 38 is designed as a semipermeable plate.  The rejection of independent claim 1, however, did not rely on a combination of the semipermeable plate of Koehler with the device of Lenz.  Rather, the rejection relied on the combination of the plug 38, as shown in Figure 2 of Koehler, with the device of Lenz.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

February 18, 2022